Title: To James Madison from Walter Jones, Jr., 4 April 1808
From: Jones, Walter, Jr.
To: Madison, James



Sir,
Washington 4 Apl 1808

The Military Court of enquiry now sitting in the Case of Genl. Wilkinson, have made such progress in the enquiry as to render a paper in your office, useful to certain points of the investigation.  The paper I mean, is the one an extract of which was published With the Presidents message of  and is supposed to be a memorial sent to the Secretary of States’ office by Mr. Daniel Clark of New Orleans.  If compatible with propriety, I would thank you to have the original paper entrusted to my hands, for the purpose of being used in the management of the enquiry.  I shall be responsible for the preservation & due return of the paper.  I have the Honor to be very respectfully yr obt. St.

W. Jones Jr.

